DETAILED ACTION

This Office action is a reply to the amendment filed on 2/23/2021. Claims 1-22 are pending. Claims 5, 12 and 19 have been withdrawn. No claims have been cancelled. No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “somewhat triangular in shape” is indefinite because “somewhat” is a relative term. The term "somewhat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See also claims 8 and 15.
Claim 1, “tapering downward in width” is indefinite because “width” lacks proper antecedent basis in the claim. The claim does not previously define the prong as having See also claims 8 and 15.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pichette (US 5060441).
Claim 1, Pichette provides a clip for mounting a panel on a support structure, the panel being formed of a material having a rear surface and a front surface (note that the panel and the support structure are not positively recited and thus not required by the claim), said clip comprising:
a base (body of 54; Fig. 11) including an undersurface (undersurface of 54; Fig. 12) configured to be disposed on an outer surface of the support structure (D; Fig. 12), said base including at least one window (40’; Fig. 13);
at least one opening (52; Fig. 11) for receipt of a fastening member to fixedly secure said base on the support structure with said undersurface in engagement with the outer surface of the support structure (col. 6, lines 20-25; Fig. 12; note that the 
at least one prong 24’ projecting outward perpendicularly from said base at a portion of said at least one window (Figs. 12 and 13), said at least one prong comprising a leg portion (leg portion of 24’; Fig. 12), a sharp head portion (head portion of 24’; note that sharp was treated as a relative term of degree and that the head portion 24’ comes to a point and thus was treated as sharp as exceedingly broadly claimed) having a free end in a form of sharp main point (tip of 24’; note that sharp and main were treated as relative terms of degree), and at least one subsidiary point (tooth of 24’; Figs. 11 and 12), said leg portion comprising a first side edge (first side edge of leg portion; Fig. 11) and a second side edge (second side edge of leg portion; Fig. 11) and being somewhat triangular in shape (see annotated Fig. 11 shown below in Examiner Notes; note that “somewhat triangular in shape” was treated as a relative term of degree and the shape shown in Pichette has three sides and three angles and thus meets the definition of being “somewhat” triangular as exceedingly broadly claimed) and tapering downward in width from a point at which said leg portion projects outward from said portion of said at least one window (Fig. 11), said at least one subsidiary point (at least one of 42; Fig. 11) being in an undercut barb (Figs. 11 and 12) having an edge (edge of tooth of 24’; Figs. 11 and 12) extending at an acute angle with respect to one of said side edges of said leg portion (Figs. 11-13), said sharp main point being configured for penetration of the rear surface of the panel (note that the penetration and the rear surface of the panel are not positively recited and thus not required; see Figs. 1, 8 and 41; the clip of Pichette is 
In the event that applicant disagrees that the angle is an acute angle, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of making it easier to pierce through the panel and further hold the panel in position, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 2, Pichette further teaches wherein said prong comprises first and second subsidiary points, each of said subsidiary points being an undercut barb having an edge extending at an acute angle with respect to a respective one of said side edges of said leg portion (Figs. 11-13). In the event that applicant disagrees that the angle is an acute angle, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the angle being an acute In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 3, Pichette further teaches wherein said first subsidiary point is located adjacent said first side edge. Pichette does not teach the embodiment of Fig. 11 having said second subsidiary point being located adjacent said second side edge. However, the embodiment of Fig. 14 shows a second subsidiary point being located adjacent said second side edge (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the subsidiary points on first and second side edges, with the reasonable expectation of further engaging the panel, since the embodiments of Figs. 11 and 14 were treated as obvious variants of one another.
Claim 4, as modified above, Pichette teaches all the limitations of claim 3, and further teaches wherein said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong (for example one of 58b left and longitudinally offset 58b right; Fig. 14).
  Claim 6, Pichette further teaches wherein said at least one prong comprises two prongs and wherein said at least one window comprises two windows (each labeled 40’; Fig. 13), with each of said two prongs being located in respective ones of said at least two windows (Figs. 11-13).

	Claim 8, Pichette provides a precursor for a clip for mounting a panel on a support structure, the panel being formed of a material having a rear surface and a front surface (note that the clip, the panel and the support structure are not positively recited and thus not required by the claim), said precursor comprising:
a generally planar sheet 54 lying in a plane and having at least one window therein (window out of which prongs are 24’ and 26’ fold; Figs. 11-13);
an opening or hole 52 extending through said sheet and configured for receipt of a fastener therethrough (col. 6, lines 20-25; Fig. 11); and
a planar prong portion 24’ located within said at least one window 40’ and within said plane, said planar prong portion being connected to said at least one window (Figs. 11-13) at a portion of said at least one window (bottom portion of 24’; Fig. 13) and comprising a leg portion (leg portion of 24’; Fig. 11), a sharp head portion (head portion of 24’; note that sharp was treated as a relative term of degree and that the head portion 24’ comes to a point and thus was treated as sharp as exceedingly broadly claimed) having a free end in a form of a sharp main point (tip of 24’; note that sharp and main were treated as relative terms of degree), and at least one subsidiary point (at least one of 42; Fig. 11), said leg portion comprising a first side edge (first side edge of leg portion; Fig. 11) and a second side edge (second side edge of leg portion; Fig. 11) and being somewhat triangular in shape (see annotated Fig. 11 shown below in Examiner Notes; note that “somewhat triangular in shape” was treated as a relative term of degree and the shape shown in Pichette has three sides and three angles and thus meets the 
In the event that applicant disagrees that the angle is an acute angle, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of making it easier to pierce through the panel and further hold the panel in position, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 9, Pichette further teaches wherein said planar prong portion comprises first and second subsidiary points (Fig. 11), each of said subsidiary points being an undercut barb having an edge extending at an acute angle with respect to a respective one of said side edge of said leg portion (Fig. 11).  In the event that applicant disagrees that the angle is an acute angle, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of making it easier to pierce In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 10, Pichette further teaches wherein said first subsidiary point is located adjacent said first side edge. Pichette does not teach the embodiment of Fig. 11 having said second subsidiary point being located adjacent said second side edge. However, the embodiment of Fig. 14 shows a second subsidiary point being located adjacent said second side edge (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the subsidiary points on first and second side edges, with the reasonable expectation of further engaging the panel, since the embodiments of Figs. 11 and 14 were treated as obvious variants of one another.
Claim 11, as modified above, Pichette teaches all the limitations of claim 10, and further teaches wherein said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong (for example one of 58b left and longitudinally offset 58b right; Fig. 14).
 Claim 13, Pichette further teaches wherein said at least one prong comprises two prongs and wherein said at least one window comprises two windows (each 40’; Fig. 13), with each of said two prongs being located in respective ones of said two windows (Figs. 11-13).
Claim 14, Pichette further teaches wherein said clip is formed of metal (col. 1, 
	Claim 15, Pichette teaches in combination an acoustic panel 28 having a front surface (surface of 28 opposite the rear surface; Fig. 8) and a rear surface (surface of 28 engaging 26; Fig. 8) and an impaling clip (54; Fig. 11) configured for mounting the acoustic panel on a support structure (D; Fig. 12), said impaling clip comprising:
a base (body of 54; Fig. 11) including an undersurface configured to be disposed on an outer surface of the support structure (Fig. 12), said base including at least one window (40’; Fig. 13);
at least one opening (52; Fig. 11) for receipt of a fastening member to fixedly secure said base on the support structure with said undersurface in engagement with the outer surface of the support structure (Fig. 12);
at least one prong 24’ projecting outward perpendicularly from said base at a portion of said at least one window (base portion of 40’; Fig. 13), said at least one prong comprising a leg portion (leg portion of 24’; Fig. 11), a sharp head portion (head portion of 24’; note that sharp was treated as a relative term of degree and that the head portion 24’ comes to a point and thus was treated as sharp as exceedingly broadly claimed) having a free end in a form of a sharp main point (tip of 24; note that sharp and main were treated as relative terms of degree), and at least one subsidiary point (at least one of 42; Fig. 11), said leg portion comprising a first side edge (first side edge of leg portion; Fig. 11) and a second side edge (second side edge of leg portion; Fig. 11) and being somewhat triangular in shape (see annotated Fig. 11 shown below in Examiner Notes; note that “somewhat triangular in shape” was treated as a relative term of degree and the shape shown in Pichette has three sides and three angles and thus meets the 
In the event that applicant disagrees that the angle is an acute angle, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of making it easier to pierce through the panel and further hold the panel in position, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 17, Pichette further teaches wherein said first subsidiary point is located adjacent said first side edge. Pichette does not teach the embodiment of Fig. 11 having said second subsidiary point being located adjacent said second side edge. However, the embodiment of Fig. 14 shows a second subsidiary point being located adjacent said second side edge (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the subsidiary points on first and second side edges, with the reasonable expectation of further engaging the panel, since the embodiments of Figs. 11 and 14 were treated as obvious variants of one another.
Claim 18, as modified above, Pichette teaches all the limitations of claim 17, and further teaches wherein said first and second subsidiary points are longitudinally offset 
 Claim 20, Pichette further teaches wherein said at least one prong comprises two prongs and wherein said at least one window comprises two windows (each 40’; Fig. 13), with each of said two prongs being located in respective ones of said at least two windows (Figs. 11-13).
Claim 21, Pichette further teaches wherein said clip is formed of metal (col. 1, lines 65-68 and line 2, lines 1-8).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichette (US 5060441) in view of Thomas (US 20090126302).
Claim 22, Pichette teaches all the limitations of claim 15 as above, but is silent as to said acoustic panel comprising polyester. However, Thomas teaches a combination comprising an acoustic panel comprising polyester [0079]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the acoustic panel from a polyester material, with the reasonable expectation of using readily available and well known materials to increase the acoustic insulation, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at 

Examiner Notes

    PNG
    media_image1.png
    282
    98
    media_image1.png
    Greyscale
                                              
    PNG
    media_image2.png
    301
    106
    media_image2.png
    Greyscale

Annotated Fig. 7 of the instant application        Annotated Fig. 11 of Pichette (US 5060441)

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Applicant’s arguments are respectfully drawn to the claims as amended. This instant Office action has been modified from the previous Office action to address the amended claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635                                                                                                                                                                                                        f